        Case 4:16-cv-02266-JST Document 99 Filed 12/18/19 Page 1 of 2




                   UNITED STATES COURT OF APPEALS                     FILED
                          FOR THE NINTH CIRCUIT                       DEC 17 2019
                                                                  MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
COLIN R. BRICKMAN, individually and          No.   17-80080
on behalf of a class of similarly situated
individuals,                                 D.C. No. 3:16-cv-00751-TEH
                                             Northern District of California,
               Plaintiff-Respondent,         San Francisco

 v.                                          ORDER

FACEBOOK, INC.,

             Defendant-Petitioner,
______________________________

UNITED STATES OF AMERICA,

               Intervenor-Respondent.


CHRISTINE HOLT, individually and on          No.   17-80086
behalf of all others similarly situated,
                                             D.C. No. 4:16-cv-02266-JST
               Plaintiff-Respondent,

 v.

FACEBOOK, INC., a Delaware corporation,

             Defendant-Petitioner,
______________________________

UNITED STATES OF AMERICA,

               Intervenor-Respondent.




AC/MOATT
          Case 4:16-cv-02266-JST Document 99 Filed 12/18/19 Page 2 of 2




Before: THOMAS, Chief Judge, and BERZON, Circuit Judge.

      The petitions for permission to appeal pursuant to 28 U.S.C. § 1292(b) are

denied.

      All pending motions are denied as moot.




AC/MOATT                                2
